UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7383


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

BENJAMIN GENERAL, a/k/a Bar-Kim,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (5:99-cr-00068-H-1)


Submitted:    November 3, 2008             Decided:   November 13, 2008


Before WILKINSON and      NIEMEYER,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Benjamin General, Appellant Pro Se. John Howarth Bennett,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Benjamin   General         appeals     a   district    court      order

denying his motion filed under Fed. R. Crim. P. 48.                     We have

reviewed the record and the district court’s order and affirm.

General’s motion was wholly without merit.                    We dispense with

oral   argument   because      the    facts     and   legal    contentions    are

adequately    presented   in    the    materials      before    the   court   and

argument would not aid the decisional process.

                                                                       AFFIRMED




                                        2